Citation Nr: 1814954	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  12-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967 and from April 1973 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously remanded by the Board in December 2014 and May 2017. 


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against finding that the Veteran's current neuropathy of the bilateral lower extremities was incurred in or is otherwise related to his active duty service.

2.  The preponderance of competent and credible evidence weighs against finding that the Veteran's current neuropathy of the bilateral lower extremities was caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for neuropathy of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.302, 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In the December 2017 brief, the Veteran and his representative have requested an expert opinion regarding the etiology and pathology of the Veteran's neuropathy of the bilateral lower extremities on a secondary basis to his service connected disabilities.

This claim was previously remanded by the Board in May 2017 and an opinion on this issue was provided in June 2017.  Unless the claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competency is challenged).

In the brief, the representative stated: "the VARO sent out a request for a medical opinion on whether the appellant's neuropathy of the bilateral lower extremities were related to and/or aggravated by his service connected disabilities and received the opinion from a Family Nurse Practitioner.  If the Board does not deem necessary that the totality of all of the [V]eteran's evidence meets the requirement for service connection, we would request a remand for an expert  medical opinion  on the etiology and pathology of the [V]eteran's neuropathy of the bilateral lower extremities on a secondary basis to his service connected disabilities."

The Veteran's representative is not arguing that the January 2015 VA opinion with June 2017 addendum are inadequate.  Accordingly, it is not necessary to obtain another opinion.
II.  Legal Criteria 

A veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis 

Direct Service Connection

The Veteran asserts that his neuropathy of the bilateral lower extremities was caused by or is otherwise related to his service, or in the alternative, is proximately due to or the result of another disease or injury for which service connection has been granted.  See January 2017 Appellant's Post-Remand Brief.

The Veteran was afforded a VA examination in January 2015 to determine the etiology of his neuropathy of the lower bilateral extremities.  During that examination, the Veteran reported that his neuropathy and foot problems have been very troublesome.  The sensory examination indicated lower sensory findings bilaterally for the feet and toes, and noted that pinprick is diminished in the feet bilaterally and vibration sensation is absent in the great toes.  Trophic changes were noted attributable to peripheral neuropathy, including no hair on the feet or lower legs to the knees, with smooth and shiny skin without edema.  The musculocutaneous (superficial peroneal nerve) was assessed as incomplete paralysis that was moderate in severity bilaterally.  All other nerve testing, including the sciatic nerve, was normal.  

The examiner noted that a June 2010 EMG of the lower extremities showed right L5/S1 radiculopathy.  The examiner continued that at his neurological exam today and in 2012 by neurology, his findings were consistent with peripheral neuropathy even though the EMG done in 2010 showed radiculopathy of right L5-S1.  His current neurological exam shows deficits of light touch, pinprick and vibration in all the dermatomes in the bilateral feet and no hair growth of the feet and lower legs to the knees; the skin is shiny and smooth which is a characteristic of trophic changes seen with neuropathy disease.

The Veteran presently has a diagnosis of bilateral neuropathy of the lower extremities.  See January 2015 VA examination and June 2017 VA opinion.  This satisfies the first Shedden element.  
In the Veteran's service treatment records in November and December 1979 there were notations regarding foot and calf pain.  The Veteran reported he had surgery on his feet in 1979 and after the surgery he reported to the examiner that his foot pain got worse, but he denied experiencing any numbness or tingling in the feet at that time.  See January 2015 VA examination.  

The final Shedden element requires a nexus between the present diagnosis and any in-service event, injury, or illness.  The January 2015 VA examiner opined the neuropathy of the lower bilateral extremities was less likely than not (less than 50 percent probability) incurred or caused by the claimed in-service event, injury or illness because a 2012 neurological examination is consistent with peripheral neuropathy (as opposed to radiculopathy), and the trophic changes that the Veteran has experienced in his lower bilateral extremities were consistent with neuropathy disease.  The Veteran's glucose levels were consistent with a diagnosis of pre-diabetes, which commonly includes peripheral neuropathy as a symptom.  The examiner indicated the Veteran's lab results were reviewed and since June 2009 he has had a fasting glucose level over 100 but not over 126, and A1C under 6.5, which is consistent with a diagnosis of pre-diabetes.  The examiner opined that it is well known in the medical community pre-diabetes can cause peripheral neuropathy and many times this is the symptom persons present to the medical provider for initial diagnosis of diabetes or pre-diabetes.  The examiner supported this conclusion by citing to two studies, one in 2011 and one in 2012, by the National Institutes of Health documenting the presence of peripheral neuropathy symptoms in persons with pre-diabetes.  

The examiner also concluded that the Veteran's in-service complaints of leg/foot/calf pain were an isolated event and has no bearing on the current peripheral neuropathy symptoms.  In November and December 1979, the Veteran complained of left foot pain that went to his left calf and this pain was diagnosed as a calf strain by several providers, there was no signs of phlebitis or bony abnormality.  The lower leg was casted with improvement of symptoms after a week.  It appears this pain was present for about 2 months and then there is no further mention of this left foot/leg/calf pain which implies it resolved and did not recur.  This calf pain and foot pain are an isolated event and have no bearing on the current peripheral neuropathy symptoms.  The examiner reasoned that the current symptoms are different and involve both lower extremities and not just the left one and the description of the symptoms is different.  The peripheral neuropathy symptoms with burning and needle like sensation did not appear until 2010 when the EMG testing was done, at that time the Veteran reported the symptoms had been present 3 months.

The Board affords this opinion great weight because the examiner has reviewed all of the relevant treatment records, examined the Veteran, and provided an opinion consistent with the treatment history and consistent with the clinical findings regarding the Veteran's neuropathy.  The examiner has cited to medical studies that indicate a correlation between the peripheral neuropathy symptoms the Veteran has experienced and pre-diabetes, which the examiner diagnosed and has not been shown to be related to the Veteran's military service. 

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current neuropathy of the bilateral lower extremities was incurred in, or is otherwise related to, his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303.

Secondary Service Connection

The Veteran contends that he has neuropathy of the bilateral lower extremities and that this disability was caused or aggravated by one or more of his service-connected disabilities.  See January 2018 Appellant's Post-Remand Brief.

The Veteran presently has a diagnosis of bilateral neuropathy of the lower extremities.  See January 2015 VA examination.  This satisfies the first Wallin element.  Additionally, the Veteran also has the following service-connected disabilities: deep venous thrombosis of the bilateral lower extremities; pes planus with bilateral V-neck osteotomies, scars related to 3rd metatarsals and right foot 5th plalangectomy; degenerative disease of the cervical spine; degenerative joint disease of the right knee; chronic low back strain; herpes; hemorrhoids, prostatitis, and tinea pedis.  This satisfies the second Wallin element. 

The final Wallin element requires medical evidence of a nexus between the service-connected disabilities and the current disability. 

In June 2016 VA treatment notes, a VA podiatrist noted that the Veteran had painful neuropathy in feet, which may be due to lumbar radiculopathy, which may be the result of back strain suffered during his military service.  See May 2017 CAPRI records. 

The Board has considered the opinion of the podiatrist.  Before relying on an opinion phrased in terms of speculation, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (Speculative medical opinions without an explanation as to why an opinion cannot be provided are generally inadequate).  This opinion did not provide a rationale citing medical evidence supporting a nexus between the Veteran's peripheral neuropathy and a back strain from service.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Additionally, the opinion is inconsistent with the clinical findings.  In a March 2012 opinion, referenced above, a neurologist concluded, after neurological testing was conducted, that the Veteran has no clinical history of radiculopathy, and the possible etiology of the Veteran's peripheral neuropathy is early diabetes versus idiopathic.  See August 2016 CAPRI.  Given its speculative nature and inconsistency with the neurologist's findings, less weight is given to this June 2016 opinion.   

In a June 2017 addendum opinion, the VA examiner opined that each of the Veteran's service-connected disabilities was less likely than not to have caused or aggravated the Veteran's neuropathy of the bilateral lower extremities.
In regards to the Veteran's deep vein thrombosis (DVT), the examiner opined that while a DVT will cause erythema, pain and swelling in the area, unless the swelling is severe there is typically no alteration in sensation in the area of the DVT.  The area affected by the DVT is in the general area of the blood clot.  The examiner explained that this is an acute condition during the presence of a blood clot and once the blood clot has resolved the symptoms resolve.  The examiner continued that the objective medical evidence does not support this claim, and therefore the bilateral lower extremity peripheral neuropathy is less likely as not proximately due to nor the result of nor aggravated by the service-connected DVT.

In regards to the Veteran's service-connected pes planus with bilateral V-neck osteotomies, 3rd metatarsals and right foot 5th phalangectomy, the examiner opined that based on medical literature all of these conditions do not cause or aggravate
peripheral neuropathy as they have different etiologies.  The examiner continued that she would have expected to find numbness and tingling complaints at the incisions of these surgeries if these conditions precipitated the claimed symptoms;
however, the diagnosis then would be superficial neuritis secondary to surgery
and not peripheral neuropathy.  The examiner notes that the Veteran's medical records are negative to support this, and continues that the Veteran's peripheral neuropathy was diagnosed in 2010 which was 14 years after these surgeries.  The examiner concluded that because the objective medical evidence does not support this claim, the peripheral neuropathy of the bilateral lower extremities is less likely as not proximately due to nor the result of nor aggravated by the pes planus with bilateral V-neck osteotomies, 3rd metatarsals and right foot 5th phalangectomy.

In regards to the Veteran's service-connected degenerative disc disease of the cervical spine, the examiner opined that while degenerative disc disease of the cervical spine can cause neuropathy, the nerves of the cervical spine do not inervate the lower extremities or the feet.  The nerves of the neck only innervate the upper extremities, upper chest and back and head and will follow the pattern of the dermatomes per medical literature.  When the cervical spine causes nerve impairment it is diagnosed as neuritis or radiculopathy and not neuropathy.  The examiner relied on the March 2012 neurologist opinion, which the Board has found probative as discussed above, that diagnosed neuropathy, and found the Veteran had no clinical history of radiculopathy.  The examiner concluded that the objective medical evidence does not support this claim, and therefore the peripheral neuropathy of the bilateral lower extremities is less likely as not proximately due to nor the result of nor aggravated by the degenerative disease of the cervical spine.

In regards to the Veteran's service-connected right knee degenerative joint disease, the examiner opined that if this was the cause or aggravation of the claimed bilateral
lower extremity neuropathy one would expect this to follow a dermatome type presentation beginning at the knee and moving down to the feet, and in this scenario the right lower extremity would be the only one affected.  The examiner concluded that the objective medical evidence does not support this, and therefore the peripheral neuropathy of the bilateral lower extremities is less likely as not proximately due to nor the result of nor aggravated by the service-connected degenerative joint disease of the right knee.  

In regards to the Veteran's service-connected lower back strain, the examiner opined that strains do not affect the underlying skeletal structures, nor does it precipitate the development of degenerative disc disease.  The examiner noted that while degenerative disc disease of the lumbar spine which is demonstrated on the Veteran's x-rays of the lumbar spine in 2016 can cause neurological symptoms similar to neuropathy, the symptoms will follow dermatomes and will originate from the lumbar spine per medical literature.  The examiner noted that the Veteran's symptoms involve all the dermatomes of the bilateral feet, and therefore the objective medical evidence does not support this claim.  Based on this, the examiner concluded the peripheral neuropathy of the bilateral lower extremities is less likely as not proximately due to nor the result of nor aggravated by the service-connected lower back strain.

In regards to the Veteran's service-connected herpes, the examiner opined that medical literature does not support the association between herpes and the development of neuropathy of the bilateral lower extremities.  The examiner continued that herpes is a virus and when treated the virus resolves and herpes is transmitted by close personal contact.  The examiner opined that based on this the peripheral neuropathy of the bilateral lower extremities is less likely as not proximately due to nor the result of nor aggravated by the service-connected herpes.

The Board finds the VA examiner competent and credible and finds the examiner's opinion highly probative.  In particular, the examiner provided a thorough rationale supported by clinical findings and medical literature explaining why none of the Veteran's service-connected disabilities were related to the Veteran's neuropathy of the bilateral lower extremities.  Therefore, significant probative weight is afforded to these examiner's opinions provided in the June 2017 addendum opinion. 
 
Further, there is no other competent medical evidence to support a finding that the Veteran's other service-connected disabilities (hemorrhoids, prostatitis, tinea pedis, scars) caused or aggravated his neuropathy of the bilateral lower extremities.  Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's neuropathy of the bilateral lower extremities was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board has also considered the lay evidence offered by the Veteran.  The Veteran's attributions of his neuropathy of the bilateral lower extremities to his service-connected disabilities are not competent evidence.  The determination as to the etiology of neuropathy of the lower extremities is essentially a medical question. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Because the record does not indicate that the Veteran has medical education, training, or expertise, the Board finds that the Veteran's lay opinions as to the etiology of his neuropathy of the lower extremities have no probative value.  See 38 C.F.R. § 3.159(a)(2). 

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for neuropathy of the bilateral lower extremities.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER 

Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to the Veteran's service-connected disabilities, is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


